      Case 2:08-cr-00212-TLN Document 703 Filed 03/16/21 Page 1 of 2



1    Timothy E. Warriner, Bar. No. 166128
     Law Office of Timothy E. Warriner
2    455 Capitol Mall, Suite 802
     Sacramento, California 95814
3    Telephone: (916) 443-7141
     tew@warrinerlaw.com
4
     Attorney for Defendant
5    Miguel Edwardo Vasquez, Jr.
6
7                                   UNITED STATES DISTRICT COURT
8                               EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                    No. 2:08-cr-00212-TLN

11                     Plaintiff,
                                                  AMENDED STIPULATION AND ORDER
12          v.                                    CONTINUING ADMIT/DENY HEARING

13   MIGUEL EDWARDO VASQUEZ, JR.,

14                     Defendant.

15
            It is hereby stipulated by and between the attorney for Mr. Vasquez, Timothy E.
16
     Warriner, and the attorney for the government, Mr. Aaron Daniel Pennekamp, AUSA, that the
17
     admit/deny hearing presently set for March 25, 2021, be continued to May 6, 2021, at 9:30 a.m.
18
            Based upon the above stipulation it is requested that the court move the admit/deny
19
     hearing to May 6, 2021 at 9:30 a.m. The continuance of said hearing is to allow newly retained
20
     defense counsel familiarize himself with the case and obtain necessary documents.
21
22
     Dated: March 16, 2021
23
                                          /s/ Timothy E. Warriner
24
                                          Timothy E. Warriner
25
26   Dated: March 16, 2021

27                                        /s/ Aaron Daniel Pennekamp
                                          Aaron Daniel Pennekamp, AUSA
28                                        Counsel for the United States
                                                    1
      Case 2:08-cr-00212-TLN Document 703 Filed 03/16/21 Page 2 of 2



1
                                                ORDER
2
            Based upon the above stipulation of the parties the admit/deny hearing presently
3
     scheduled for March 25, 2021 is continued to May 6, 2021 at 9:30 a.m.
4
     Dated: March 16, 2021
5
6
7
                                                        Troy L. Nunley
8                                                       United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
